                                          Case 3:19-cv-07597-MMC Document 92 Filed 10/14/20 Page 1 of 1




                                  1

                                  2

                                  3                            IN THE UNITED STATES DISTRICT COURT

                                  4                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  5

                                  6      ANDREA WOOD, and "TP," a minor,               Case No. 19-cv-07597-MMC
                                                        Plaintiffs,
                                  7
                                                                                       ORDER DISMISSING WITHOUT
                                                   v.                                  PREJUDICE CLAIMS ALLEGED ON
                                  8
                                                                                       BEHALF OF TP
                                  9      COUNTY OF CONTRA COSTA, et al.,
                                                        Defendants.
                                  10

                                  11

                                  12          On July 31, 2020, plaintiff Andrea Wood ("Wood") (1) advised the Court that
Northern District of California
 United States District Court




                                  13   plaintiffs' attorney is now deceased and (2) requested an opportunity to locate new

                                  14   counsel. By order filed August 11, 2020, the Court granted Wood's request and directed

                                  15   her to file a statement, no later than October 2, 2020, setting forth what steps she has

                                  16   taken to obtain new counsel. In said order, the Court also made clear that plaintiff TP,

                                  17   who is a minor, may not appear without counsel. To date, no statement has been filed

                                  18   nor has any appearance been made on plaintiffs' behalf by new counsel.

                                  19          Accordingly, TP's claims are hereby DISMISSED, without prejudice to T.P.'s

                                  20   asserting those claims, if he wishes to do so, after he reaches the age of majority. See

                                  21   Johns v. County of San Diego, 114 F.3d 874, 876, 878 (9th Cir. 1997) (holding "guardian

                                  22   or parent cannot bring a lawsuit on behalf of a minor in federal court without retaining a

                                  23   lawyer"; dismissing without prejudice claims asserted on behalf of minor who lacked

                                  24   counsel).

                                  25          IT IS SO ORDERED.

                                  26
                                  27   Dated: October 14, 2020
                                                                                               MAXINE M. CHESNEY
                                  28                                                           United States District Judge
